Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/EP2018/059727 04/17/2018 and claims priority to EUROPEAN PATENT OFFICE (EPO) 17167707.3 04/24/2017.	
Claims 1-11 are pending.  
Claim Rejections/Objections Withdrawn
2.	The rejection of claims 1-2, 8-9, 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments. 
Claim Rejections/Objections Maintained/ New Grounds of Rejection
3.	The rejection of claims 1-9, 11 under 35 U.S.C. 103 as being unpatentable over Jung WO 2016142327 A1 in view of Lamberth “SULFUR CHEMISTRY IN CROP PROTECTION” J. Sulfur Chemistry, February 2004, Vol. 25, No. 1, pp. 39–62 and Lamberth “Synthesis and fungicidal activity of N-2-(3-methoxy-4-propargyloxy) phenethyl amides. Part 3: stretched and heterocyclic mandelamide oomyceticides.” Pest Manag Sci 63:57–62 (2007), 446-451 is maintained.  Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. According to the arguments at page 24 section A page 24 ff. Lambert teaches “that biological potency is not determined the thienyl group, but rather other elements or the overall structure....”  The examiner is unsure how this supports an argument of nonobviousness.  The rejection explains that “one would be motivated to prepare the thiophene bioisosteres of the prior art in order to obtain compounds with the same properties and even increased potency.”  Making a compound with the same or similar properties “without loss of activity” compared to the 
According to the arguments, Lamberth’s statement that “The 5-methylthienopyrimidine analog 86 of the quinazoline derivative 87 exhibits a higher contact activity against the two-spotted spider mite (Tetranychus urticae) [97]” is in error.  The examiner has reviewed reference 97, which is also to Lamberth and does not find any errors in Lamberth’s analysis of his own work.  There are a few examples that isolate the effects of the phenyl to thiophene replacement.  The comparison to 86 and 87 is appropriate, however compound 27 in Table 1 is closer since it is the desmethyl analog.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As shown in the Figure 2 above, in 2-3 day contact killing changing the phenyl to a thiophene results in improved potency.  There is also an increase in ovicidal killing for both compounds 15 and 27 as compared to compound 87/18.
	Applicant’s representative argues that compound 23 fails to show an improvement over the phenyl compound.  As can be seen in the figure 3 below, compound 23 with a thiophene as compared to compound 33 with a phenyl is superior. As shown in the Figure 2 above, in 8-10 day 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

There is a discussion of compound 25, however compound 25 is not directly comparable to any of the other example compounds with a phenyl ring fusion.  It is unclear how example 25 contradicts Lamberth’s review of his own work. Applicant’s representative admits that “What is crucial for the LC95 value and hence the biological potency is not the thienyl group, but other elements or the overall structure.”  This is exactly the view put forth in the rejection, that compounds with either phenyl or thiophene may be used with the expectation that broadly similar, or even improved, properties will be obtained.  This is why the substitution is prima facie obvious.

	Regarding Lamberth’s discussion of reference [99] “the thienopyrimidinone 90 is also, at low doses, at least as active against powdery mildew diseases on cereals (Erysiphe graminis) and grape (Uncinula necator) as the quinazolinone derivative proquinazid (91) [99].” Reference [99] is WO 9733890 A1, which is equivalent to Walter US 6,262,058.  Walter on column 22-24 discusses the efficacy of the thiophene compounds against a large number of fungal pests.  Example 1 is for preventing puccina graminis (Stem rust) infection on cereal (wheat).  The thiophene compounds were applied in an aqueous formulation of 0.02%, (a) residual action, or 0.006% based upon volume of soil, (b) systemic action. The compounds were also active against Colletotrichum lagenarium on cucumbers (Example B-2, concentration 0.002%), Venturia inaeaualis on apples (Example B-3, 0.02% a.i.), Erysiphe graminis on Barley (Example B-4, 0.02% and 0.002% a.i.) Podosrhaera leucotricha on Apple Shoots (Example B-5 0.06% a.i.), Plasmopara viticola on Vines (Example B-6, 200 ppm) and Unicinula necator ( Example B-7, 200 ppm a.i.).  Applicants’ representative argues that Walter’s biological data is prophetic because the statements were written in present tense and that “Every example concludes with the same generic sentence ‘Compounds of the Table 1-8 show good activity’, without presenting any details of the activity.”  This statement is factually incorrect.  Walter discusses specific activity in Example B-4:


Walter discusses specific activity in Example B-5:

Compounds of Tables 1-3 show good activity.  The following compounds 
exhibit especially strong efficacy: 2.41, 2.42, 2.83, 2.106, 2.107, 2.112, 
2.113, 2.129, 2.130, 2.131, 2.132, 2.133, 2.134, 2.135, 2.136 (0-5% 
infestation).

Walter discusses specific activity in Example B-7:

Compared with the control plants, infestation of the plants treated with
compounds of formula 1, for example the compounds 1.40, 1.41, 1.42, 1.50, 1.51,
1.52, 1.97, 2.20, 2.21, 2.31, 2.32, 2.33, 2.40, 2.41, 2.42, 2.44, 2.50, 2.51,
2.61, 2.62, 2.83, 2.90, 2.92, 2.99, 2.101, 2.102, 2.105, 2.106, 2.107, 2.108,
2.111, 2.112, 2.113, 2.129, 2.130, 2.131, 2.132, 2.133, 2.134, 2.135, 2.136,
3.12, 3.15, 3.16, 3.46, 3.47 and 3.51, is 20% or less.  The following compounds
exhibit superior activities (no infestation at all): 2.41, 2.42, 2.83, 2.106,
2.107, 2.112, 2.113, 2.129, 2.130, 2.131, 2.132, 2.133, 2.134, 2.135, 2.136.

Erysiphe graminis is powdery mildew so example B4 with barley must be the experiment that Lamberth was referring to having activity “at low doses, at least as active against powdery mildew diseases on cereals (Erysiphe graminis)” and  Example B-7 and “grape (Uncinula necator)” as the quinazolinone derivative proquinazid and Unicinula necator on vines ( 
According to the Talendo product sheet the 200 ppm application rate in Example B-7 is the same for proquinazid (
Online: “https://www.corteva.com.au/content/dam/dpagco/corteva/au/au/en/products/files/Talendo-Fungicide-Label.pdf” accessed March 12, 2021.)  For example B-4 on barley the application rate 
Applicants representative does not challenge the veracity of Lamberth’s discussion of reference [95], “For instance in dimethenamid (81), the replacement of the o, o’-alkylated phenyl in the chloroacetamide herbicidemetolachlor (82) by a 2,4-dimethylthiophene results in comparable biological activity [95]” or that of references [96], “Also within the area of sulfonylurea herbicides, a phenyl ring could be successfully replaced by a thiophene, which led from metsulfuron-methyl (85) to thifensulfuron-methyl (84) (Figure 16) [96].”  The prima facie case of the obviousness of the thiophene to phenyl substitution is extraordinarily strong. This is a so called exemplary rationale as set forth in MPEP 2143, “(C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;” 
Secondary Considerations	
	Applicants’ representative argue that the 132 declaration of Dr. Rudiger Fischer on December 29, 2020 shows unexpected results. According to the argument “the biological activity of two of the inventive compounds (elected Compound 1-3 and Compound 1-25) against six different pests was tested in comparison to two previously published compounds. As can be derived from the submitted data, the inventive compounds showed a superior activity against all organisms, at all concentrations and all measured points in time.”  The examiner has reviewed the affidavit and finds this argument unpersuasive.  Based upon the affidavit there is an improvement over two prior art Example I-023 and Example I-002 in WO ‘341.  The first one 
 Regardless, this showing is not commensurate in scope with the instant claims.  Claim 1 is 6 pages in length with pages of prophetic generic embodiments.   Even if the results presented were unexpected, such results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a nexus between the full scope of the claimed invention and the proffered evidence of nonobviousness." Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988).   Unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). As discussed in the rejection, Jung has a large number of working example compounds on page 35 ff including those in Tables 1, 2, 3, and 4 on pages 35 ff. The formula I-1a in Table 1 is the compound with the Q of Q1. The formula I-1b in Table 2 is the compound with the Q of Q3 which is the elected species Q selection.  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2016142327 A1 (cited on the IDS) in view of Lamberth “SULFUR CHEMISTRY IN CROP PROTECTION” J. Sulfur Chemistry, February 2004, Vol. 25, No. 1, pp. 39–62 and Lamberth “Synthesis and fungicidal activity of N-2-(3-methoxy-4-propargyloxy) phenethyl amides. Part 3: stretched and heterocyclic mandelamide oomyceticides.” Pest Manag Sci 63:57–62 (2007), 446-451.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art:  teaches compounds on 
Jung teaches compounds for crop protection having pesticide activity as formula (I) on page 1 and subformula I-2a, which is relevant to the elected species, on page 8:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The Q ring Q3, Q6 and Q9 of claim 2 being the same as (I-2a) and the J1 ring the 6 membered congener of the Aa-Ae ring, i.e. phenyl where A2-A5 are CH or CR.  These generic descriptions are supported by a large number of working example compounds on page 35 ff including those in Tables 1, 2, 3, and 4 on pages 35 ff.
The formula I-1a in Table 1 is the compound with the Q of Q1. The formula I-1b in Table 2 is the compound with the Q of Q3 which is the elected species Q selection.  Example B4 on page 71 has all the structural features of the elected species, except the J1 (instant Formula I, Aa-Ae) is a benzothiophene versus a thieno[3,2-b]thiophene.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

This compound was a good compound and performed well in the assays on pages 91 ff. and was used in formulations.  Additional formulations with other compounds and excipients are disclosed on pages 77ff.
B)	Ascertaining the differences between the prior art and the claims at issue.  The compounds of the instant claims have a thiophene moiety instead of a phenyl ring fused to the pyridine ring as in compounds of Jung. This change could also be described as replacement of an ethylene (-CH=CH-) with a sulfur (S) and is shown for the elected species versus compound B4 of Jung in Figure 1 below.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Example B4 was a good compound performing well in the assays on pages 95 ff. in compositions. Other formulations are disclosed on pages 77ff including those with additional agents.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry working in the field and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  A phenyl ring in biologically active compounds can generally be replaced by a thiophene without loss of activity because the sulfur atom is equivalent to an ethylenic group with respect to size, mass, and capacity to provide an aromatic lone pair.  The relationship is considered to be a classical bioisostere.  The choice of thiophene, a well-known phenyl replacement, in the agrochemical art is pointed to by Lamberth who discusses the successful replacement of phenyl with thiophene in a variety of agrochemicals resulting in compounds with improved potency.  Lamberth J. Sulfur Chemistry gives five examples,
BIOLOGICAL ADVANTAGES OF SULFUR-CONTAINING HETEROCYCLES

Phenyl–Thienyl Replacement

A phenyl ring in biologically active compounds can often be replaced by a thiophene without loss of activity [93, 94]. For instance in dimethenamid (81), the replacement of the o, o’-alkylated phenyl in the chloroacetamide herbicidemetolachlor (82) by a 2,4-dimethylthiophene results in comparable biological activity [95]..... Also within the area of sulfonylurea herbicides, a phenyl ring could be successfully replaced by a thiophene, which led from metsulfuron-methyl (85) to thifensulfuron-methyl (84) (Figure 16) [96]. Three further examples demonstrate that the phenyl–thienyl exchange is also valid for insecticides and fungicides (Figure 17).The 5-methylthienopyrimidineanalog 86 of the quinazoline derivative 87 exhibits a higher contact activity against the two-spotted spider mite (Tetranychus urticae) [97]. Also the efficacy of the thiophene analog 88 against different lepidoptera species is better compared to its benzophenone hydrazone parent 89 [98]. Finally, the thienopyrimidinone 90 is also, at low doses, at least as active against powdery mildew diseases on cereals (Erysiphe graminis) and grape (Uncinula necator) as the quinazolinone derivative proquinazid (91) [99]. [pages 53-53]


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Thifensulfuron-methyl shows better crop safety than its phenyl analog metsulfuron-methyl. The thienyl analog of mandipropamide has nearly identical activity to the phenyl compound as .
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625